Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 20, 2018

                                      No. 04-18-00072-CR

                                        Sierra FISHER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR5413A
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER

       On June 9, 2018, appellant filed her appellant brief. Appellant’s brief violates Texas
Rule of Appellate Procedure 9.10 in that the brief includes sensitive data, specifically the name
of a minor, and such data has not been redacted to protect the minor’s identity. See TEX. R. APP.
P. 9.10 (indicating sensitive data, such as the name of any person who was a minor when
underlying suit was filed, may not be filed with court and must be redacted).

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rule of Appellate
Procedure 9.10 on or before July 2, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2018.
___________________________________
Keith E. Hottle
Clerk of Court